Case 5:19-cv-04022-HLT Document 48 Filed 07/28/20 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF KANSAS

STEVEN DEHART,

Plaintiff and
Counter Defendant

v. Case No. 5:19-CV-4022-HLT-KGG
BOARD OF COUNTY
COMMISSIONERS. OF RILEY
COUNTY, KANSAS,

Defendant and
Counter Claimant

Nemmee” Nemo” Seumee” Newee” Neneee Nome” Nome” Neue” Neue Nee Nem Seu” Nee” “eee”

 

ENTRY OF APPEARANCE

COMES NOW Kelly J. Trussell, of Sloan, Eisenbarth, Glassman, McEntire & Jarboe,

L.L.C., and hereby enters her appearance as additional counsel on behalf of Plaintiff.

Respectfully submitted,

SLOAN, EISENBARTH, GLASSMAN,
McENTIRE & JARBOE, L.L.C.

534 S. Kansas Ave., Ste. 1000

Topeka, KS 66603

(785) 357-6311

(785) 357-0152

ktrussell@sloanlawfirm.com

/s/ Kelly J. Trussell
KELLY J. TRUSSELL, #23161
Attorneys for Plaintiff
Case 5:19-cv-04022-HLT Document 48 Filed 07/28/20 Page 2 of 2

CERTIFICATE OF SERVICE

I hereby certify that on the 28"" day of July, 2020, I electronically filed the foregoing with
the Clerk of the Court by using the CM/ECF system, which will send a notice of electronic filing
to the following parties:

David R. Cooper, #16690

Fisher, Patterson, Sayler & Smith, LLP
3550 SW 5" Street

Topeka, KS 66606

(785) 232-7761
dcooper@fisherpatterson.com

I further certify that I mailed the foregoing document and the notice of electronic filing by first-
class mail to the following non-CM/ECF participants:

None

/s/ Kelly J. Trussell
